        Case 2:18-cr-00449-GJP Document 87 Filed 04/12/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

             v.
                                                       CRIMINAL ACTION
GERALD SPRUELL,                                        NO. 18-00449

                      Defendant.



                                      ORDER

      AND NOW, this 12th day of April 2021, upon consideration of Defendant’s

Motion to Suppress, (ECF 79), the Government’s Response, (ECF 80), and following a

suppression hearing, (ECF 85), it is hereby ORDERED that Defendant’s Motion is

DENIED for the reasons set forth in the accompanying Memorandum.



                                                    BY THE COURT:


                                                     /s/ Gerald J. Pappert
                                                    _________________________
                                                    GERALD J. PAPPERT, J.
